Citation Nr: 1747325	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 2015, for the grant of service connection for radiculopathy of the left lower extremity.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1985 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a March 2016 rating decision by the RO in Augusta, Maine.  The RO in Baltimore, Maryland, currently has jurisdiction of both claims.  The September 2015 rating decision granted service connection and assigned a 10 percent rating for left lower extremity radiculopathy as of May 21, 2015.  The March 2016 rating decision denied entitlement to service connection for obstructive sleep apnea.

As stated, in September 2015, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation as of May 21, 2015.  In its May 2016 decision on other issues, the Board stated that the Veteran did not perfect an appeal to either the rating or effective date assigned for left lower extremity radiculopathy and that the Board had no jurisdiction to address those matters.  In May 2016, the Veteran submitted a Form 9 Appeal to the Board of Veteran's Appeals, appealing the effective date of the grant of service connection for left lower extremity radiculopathy.  The Veteran then appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court vacated only the portion of the Board's May 2016 decision that stated that the Veteran had not appealed the effective date and rating assigned to the Veteran's left lower extremity radiculopathy and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).    

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, left lower extremity radiculopathy secondary to lumbosacral strain was factually ascertainable on October 19, 2010.  
 

CONCLUSION OF LAW

The criteria for an effective date of October 19, 2010, but not earlier, for the grant of service connection for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to this rule applies if an application for benefits is received within one year from the date of a Veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award may be made retroactive to "the day following the date of discharge or release . . . ." 38 U.S.C.A. § 5110(b)(1).  

The Veteran contends that he is entitled to an effective date earlier than May 21, 2015, for his left lower extremity radiculopathy associated with his service-connected lumbosacral strain as VA treatment records and examination reflected radiculopathy prior to May 21, 2015.  For the following reasons, the Board agrees.

Historically, the Veteran was granted service connection for lumbosacral strain, effective August 1992.  The Board notes that neurological manifestations of a lumbar spine disability such as left lower extremity radiculopathy are considered to be part and parcel of the lumbar spine disability.  See generally 38 C.F.R. § 4.71a, Note (1) (2016).  Therefore, the Veteran's entitlement to left lower extremity radiculopathy associated with lumbar spine disability is inextricably intertwined with any claim for increase that was filed for his lumbar spine disability.  In this case, the Veteran filed his claim for increased rating for a lumbar spine disability on October 31, 2008.  A September 2015 rating decision granted service connection for left lower extremity radiculopathy associated with the Veteran's lumbosacral strain, effective May 21, 2015, the date of a VA examination which found left leg radiculopathy secondary to the Veteran's lumbar spine disability. 

However, on October 19, 2010, the Veteran submitted a statement in which he asserted he had developed sciatica and that his left leg, hip and foot were numb.  He reported he walked with a limp and that it was difficult to stand upright.  He also stated that he had pain in his groin and difficulty raising his left leg - necessitating his picking up his left leg to put it in his car.

Based on the foregoing, the Board finds that the evidence supports the assignment of an earlier effective date of October 19, 2010, for the award of service connection for radiculopathy in the left lower extremity, associated with lumbosacral strain.  The Board resolves reasonable doubt in favor of the Veteran and finds that on that date, it was first factually ascertainable that the Veteran had left lower extremity radiculopathy secondary to his lumbar spine disability.  Prior to October 19, 2010, VA medical records dated from October 2007 to October 2010 do not reflect findings of left lower extremity radiculopathy due to the Veteran's lumbar spine disability.  Indeed, an October 2009 VA treatment record for low back pain indicates that there was no numbness, weakness, loss of function, or any signs of nerve compression at that time.  Therefore, the Board finds that an effective date of October 19, 2010, is warranted for the award of service connection for radiculopathy of the left lower extremity, associated with lumbosacral strain, as this is the date entitlement arose and is the later date.


ORDER

An effective date of October 19, 2010, but no earlier, is warranted for the award of service connection for radiculopathy in the left lower extremity, associated with lumbosacral strain, subject to applicable law and regulations governing the award of monetary benefits.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran has sought entitlement to service connection for sleep apnea.  The Veteran has reported a history of pain and limited mobility associated with his service-connected lumbosacral strain and left lower extremity radiculopathy, which the Veteran has claimed caused obesity.  In a February 2016 VA examination, a VA medical professional associated the Veteran's sleep apnea with obesity.  Although obesity is not a disability for which VA may grant service connection, it may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  Therefore, there is an indication that sleep apnea may be associated with a service-connected disability.  

A February 2016 VA examination determined that the Veteran's obstructive sleep apnea was less likely than not caused by his service-connected lumbosacral strain and was most likely caused by his morbid obesity.  However, that examination did not offer any discussion of the impact the Veteran's lumbosacral strain or left lower extremity radiculopathy had on the Veteran's weight.  The examiner also did not opine as to whether the Veteran's lumbar spine disability aggravated his sleep apnea.  See 38 C.F.R. § 3.310(b) (2016).  As such, the February 2016 examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary to determine if service connection may be granted for sleep apnea secondary to a service-connected disability resulting in obesity; more specifically, whether service-connected lumbosacral strain and left lower extremity radiculopathy caused obesity and that obesity then caused sleep apnea.  The examiner must also consider whether the service-connected lumbar strain and left lower extremity radiculopathy aggravated the Veteran's sleep apnea.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the February 2016 VA opinion from a certified physician's assistant OR physician.  The file must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was permanently aggravated individually or in combination beyond its natural progression by the Veteran's service-connected lumbosacral strain and left lower extremity radiculopathy;

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obesity was caused or permanently aggravated individually or in combination beyond its natural progression by the Veteran's service-connected lumbosacral strain and left lower extremity radiculopathy; 

(c)  If so, whether the obesity/weight gain as a result of the service-connected lumbosacral strain and/or left lower extremity radiculopathy was a substantial factor in causing sleep apnea; and 

(d) Whether the sleep apnea would not have occurred but for obesity/weight gain caused by the service-connected lumbosacral strain and/or left lower extremity radiculopathy.

A complete rationale for all opinions expressed should be clearly provided.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


